       Case 5:17-cv-04002-SAC-JPO Document 47 Filed 11/01/18 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


CATHERINE A, JORITZ,                                )
                             Plaintiff, pro Se      )
                                                    )
                          -vs-                      )      Case No. 5:17- 04002-SAC-KGS
                                                    )
THE UNIVERSITY OF KANSAS,                           )
                    Defendant.                      )

        PLAINTIFF’S 2nd UNOPPOSED MOTION FOR EXTENSION OF TIME

       Plaintiff, pro Se, with the agreement of Defendant, hereby respectfully moves this court

for a second extension of time of seven (7) days, up to and including November 13, 2018, in

which to file her Amended Complaint. In support of the motion, Plaintiff includes the following:

       1. On April 23, 2018 Plaintiff filed a Motion for Leave to Amend Complaint [Doc. No.

29].

       2.   On September 11, 2018, Magistrate Gary Sebelius filed his REPORT AND

RECOMMENDATION [Doc. No. 43].

       3. On October 9, 2018, the Honorable Judge Sam A. Crowe ordered that Plaintiff’s

motion should be granted in part and denied in part, allowing Plaintiff to file her amended

complaint upon conditions set forth by Judge Crowe [Doc. No. 44].

       4. Pursuant to D. Kan. Rule 15 (b) Plaintiff had fourteen (14) days in which to file her

amended complaint, with Plaintiff’s Amended Complaint due on October 23, 2018.

       5. On October 16, 2018. Plaintiff filed an unopposed Motion for an Extension of Time in

which to file her Amended Complaint [Doc. No. 45]. This motion was granted the following day,

on 10.17.18, by the Honorable Magistrate Judge K. Gary Sebelius [Doc. No. 46], setting a new

deadline of November 6, 2018.
                                           Page 1 of 3
      Case 5:17-cv-04002-SAC-JPO Document 47 Filed 11/01/18 Page 2 of 3




       6. Plaintiff traveled during the time allotted to amend her complaint, according to plans

that Plaintiff made prior to Honorable Judge Crowe’s initial order. Upon her return Plaintiff was

met with responsibilities, which made it difficult for Plaintiff to work on her amended complaint.

       7. Plaintiff, pro Se, requires more time than a practiced attorney to properly amend her

complaint and ensure its compliance with Honorable Judge Crowe’s order.

       8. Defendant has agreed to Plaintiff’s requested extension of time.

       9. The requested extension is not for purposes of unnecessary delay and will not

prejudice any party.

       WHEREFORE, Plaintiff respectfully requests this Court to grant a second extension of

time of seven (7) days, up to and including November 13, 2018, in which to file her Amended

Complaint.

       DATE: November 1, 2018
                                                     Respectfully submitted,




                                                     Catherine A. Joritz, pro Se
                                                     PO Box 422
                                                     Perry, KS 66073
                                                     T: (630) 857-8907
                                                     E: cjanimate@aol.com




                                            Page 2 of 3
       Case 5:17-cv-04002-SAC-JPO Document 47 Filed 11/01/18 Page 3 of 3




                        NOTICE AND CERTIFICATE OF SERVICE

The undersigned Plaintiff, pro Se, certifies that a true and correct copy of the foregoing was filed
with the Court per email to ksd_clerks_topeka@ksd.uscourts.gov on the 1st day of November
2018, and that same day emailed to Megan K. Walawender, megan.walawender@ku.edu .
A paper copy was also served on November 1, 2018 via first-class, prepaid U.S. Mail upon:

Megan K. Walawender, Attorney for Respondent University of Kansas
Associate General Counsel and Special Assistant Attorney General
245 Strong Hall
1450 Jayhawk Blvd.
Lawrence, KS 66045
Tel: (785) 864-3276
Fax: (785) 864-4617
megan.walawender@ku.edu




                                             Page 3 of 3
